DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains the legal language “comprise” in lines 2 and 6.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 6 - in line 2 it is unclear if “longitudinal axis” is the same or different from the longitudinal axis set forth in claim 1.
Claim 7 - in line 6, it is unclear if “a distal direction” is the same or different from “a distal direction” set forth in claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7 and 12-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flynn et al (WO 2014/021947, cited by applicant, hereinafter Flynn).
Claim 1 - Flynn teaches a  rotating shield brachytherapy (RSBT) apparatus including a radiation source -6120-; a drive assembly -6200-; at least one catheter         -6110- having an outer surface, as shown in figure 61,  and opposed proximal end portion -6132-  and a distal end portion -6130- and a longitudinal axis extending along a length of the catheter, as shown in figure 59, wherein the distal end portion of the catheter comprises one or more radiation shields -6114- and is configured to receive the radiation source -6120-, and wherein the drive assembly is configured to engage the 
Claim 2 - Flynn teaches the one or more radiation shields -6114- comprise comprises a radiation-blocking material selected from a group consisting of platinum, iridium, gold, silver, lead, tungsten, or osmium, see paragraph [0304].
Claim 4 - Flynn the one or more shields -6114- define at least one radiation window -6116- that allows radiation to exit the catheter.
Claim 5 - Flynn teaches more than one catheter -6110- as shown in figure 68.
Claim 6 - Flynn teaches the distal end portion of the catheter -6110- comprises at least one axial position along longitudinal axis of the catheter at which no radiation shield is present, window -6116-.
Claim 7 - Flynn teaches the inner surface of the applicator, screw nut -6450- and the outer surface of the catheter are at least partially helically threaded, lead screw         -6150-, and wherein helically threaded portions of the inner surface of the applicator are 
Claim 12 - Flynn teaches the catheter -6122- defines a lumen, inside -6122- that is configured to receive the radiation source, and wherein the lumen is radially offset from the longitudinal axis of the catheter -6110-, see figure 61.
Claim 13 - Flynn teaches the catheter defines a lumen, inside element -320- see figure 42D that is configured to receive the radiation source, and wherein the lumen is aligned or substantially aligned with the longitudinal axis of the catheter, -340-.
Claim 14 - Flynn teaches  the drive assembly is configured for attachment to a proximal end portion of the applicator, -6200- attaches to the proximal applicator -6400-.
Claim 15 - Flynn teaches the drive assembly comprises a locking mechanism for the catheter that prevents longitudinal motion and allows rotational motion of the catheter, the controller can correctly position the catheter and then continue to apply the radiation to the desired location as discussed in paragraph [0334].
Claim 16 - Flynn teaches the drive assembly comprises one or more rotational motors -6200- that are mechanically coupled to the catheter at lead screw -6150-.
Claim 17 - Flynn teaches each catheter -6110- shown in figure 68 has its own motor -6200-. 
Claim 18 - Flynn teaches a second catheter -6100-, shown in figure 68, coupled to an afterloader as set forth in paragraph [00288], wherein the catheter defines a lumen that is configured to receive the radiation source, and wherein the second catheter and afterloader are configured to deliver the radiation source to the lumen of the catheter.  
Claim 19 - Flynn teaches a system including an afterloader, set forth in paragraph [00288], and wherein the catheter -6110- defines a lumen, inside -320- that is directly connected to the afterloader and configured to receive the radiation source through the afterloader.
Claim 20 - Flynn teaches the applicator is an interstitial applicator, see paragraph [0005], I-RSBT. 
Claim 21 - Flynn teaches the applicator is an intracavitary applicator, vaginal and cervical as set forth in paragraph [0098].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, as applied to claim 1 above, in view of Lamoureux et al(2017/0173362, cited by applicant, hereinafter Lam).

Claims 22 and 24 - Flynn teaches a rotating shield brachytherapy (RSBT) apparatus including a radiation source -6120-; a drive assembly -6200-; at least one catheter -6110- having an outer surface, as shown in figure 61, and opposed proximal end portion -6132-  and a distal end portion -6130- and a longitudinal axis extending along a length of the catheter, as shown in figure 59, wherein the distal end portion of the catheter comprises one or more radiation shields -6114- and is configured to receive the radiation source -6120-, and wherein the drive assembly is configured to engage the proximal end portion of the catheter to selectively rotate the catheter about the longitudinal axis; and an applicator -6400- having an inner surface, an outer surface, and a central axis along a length of the applicator(central axis in line with the applicator -6400- as shown in figure 59), wherein the inner surface of the applicator defines a bore configured to receive at least a portion of the catheter (catheter -6110- inside applicator -6400- as shown in figure 59), and wherein, upon receipt of the catheter within the bore of the applicator and rotation of the catheter by the drive assembly, the inner surface of the applicator, screw nut -6450- is within applicator -6400-, is configured to engage the outer surface of the catheter, screw nut -6450- and lead screw -6150-, paragraph [0320] in a manner sufficient to cause advancement of the catheter in a distal direction along the length of the applicator, paragraph [0321].  However, Flynn does not teach optically 
Lam teaches a similar brachytherapy device with transparent portions as set forth in paragraph [0043], “some or all of the components can be made of transparent materials”.  It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use transparent material as taught by Lam with the system of Flynn to allow for the added benefit of allowing visual verification of the passage of the materials to be delivered to the patient as set forth in paragraph [0043] of Lam.  
	Lam further teaches markings either internal/external to allow for measurement of depth and axial location of the catheter and/or source wire as set forth in paragraph [0029].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include markings -117- and -119- on the device of Flynn as taught by Lam to gain the advantage of being able to determine the depth and linear location as taught by Lam.
	Such a combination would produce predictable results of the device of Flynn including the markings taught by Lam and have a high expectancy of success because the use of indicia is old and well known in the medical arts.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest an apparatus as claimed including a bore in a curved portion axially between a central portion and a distal end wherein the bore has a variable diameter that increases within the curved portion as set forth in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2005/0261541 teaches a device for directionally delivering radiation therapy but does not teach a bore in a curved portion axially between a central portion and a distal end wherein the bore has a variable diameter that increases within the curved portion.
 	US Patent Application Publication 2020/0246634 teaches a device for directionally delivering radiation therapy but does not teach a bore in a curved portion axially between a central portion and a distal end wherein the bore has a variable diameter that increases within the curved portion.
US Patent Application Publication 20070191667 teaches a device for directionally delivering radiation therapy but does not teach a bore in a curved portion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791